DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
Applicant's arguments with respect to claims 1, 4, 6 – 11, 13 – 19, 21 – 25, and 27 - 33 have been considered, but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 – 19, 21 – 25, and 27 - 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinstle, III (U.S. Patent Publication No. 2016/0349809).  
Regarding claim 18, in Figure 1, Kinstle discloses a micro heat pipe (108) configured for heat transport (paragraph [0010]), wherein the micro heat pipe has a pipe wall (bottom surface of heat pipe 108), and wherein at least a section of the pipe wall is configured to be soldered to a PCB element (102 via 106; micro heat pipes 108 can be soldered to PCB 102 through side plates 106, paragraph [0011]), wherein the micro heat pipe comprises a first end (left side end of heat pipe 108) and a second end (right 
Regarding claim 19, Kinstle discloses wherein the pipe wall is configured to be soldered along at least 90% of a longitudinal length of the micro heat pipe (Figure 1).
Regarding claim 21, in Figure 1, Kinstle discloses a PCB assembly, comprising: a PCB board element (102]) comprising an outer surface (top surface of PCB 102), a micro heat pipe (108) configured for heat transport (paragraph [0010]), wherein the micro heat pipe has a pipe wall (bottom surface of heat pipe 108), wherein at least a section of the pipe wall is connected to the outer surface of the PCB board element in a thermally conductive manner (micro heat pipes 108 can be soldered to PCB 102 through side plates 106, paragraph [0011]), wherein the micro heat pipe comprises a first end (left side end of heat pipe 108) and a second end (right side end of heat pipe 108), and wherein the pipe wall is connected to the outer surface at both of the first and second ends (both ends of heat pipe 108 are attached or soldered to PCB 102, Figure 1), so that heat can be transported from one part of the PCB element, which is configured as a heat source (element 102 is a printed circuit board), to another part of the PCB element, which has a different temperature level (it is inherent that different 
Regarding claim 22, Kinstle discloses wherein the micro heat pipe is configured as a longitudinal pipe having a maximum diameter of less than or equal to 4 mm (Figure 1).
Regarding claim 23, Kinstle discloses wherein the thermally conductive connection of the pipe wall and the outer surface of the PCB board element comprises a solder connection (Figure 1).
Regarding claim 24, Kinstle discloses wherein the pipe wall is connected to the outer surface along at least 50% of a longitudinal length of the micro heat pipe (Figure 1).
Regarding claim 25, Kinstle discloses wherein the pipe wall is connected to the outer surface along at least 90% of a longitudinal length of the micro heat pipe (Figure 1).
Regarding claim 27, Kinstle discloses wherein the micro heat pipe is arranged on the PCB element along or in parallel to a conductor or to a ground line of the PCB element (Figure 1).
Regarding claim 28, Kinstle discloses wherein the micro heat pipe is directly connected to a pad, CU-coin or device on the PCB element (Figure 1).
Regarding claim 29, Kinstle discloses wherein the pipe wall is connected to the outer surface at the first end in such a way that the micro heat pipe protrudes at least substantially vertically from the surface (Figure 1).

Regarding claim 31, in Figure 1, Kinstle discloses a method of manufacturing a PCB assembly, comprising the steps of: providing a PCB board element (102) comprising an outer surface (top surface of PCB 102); providing a micro heat pipe (108) configured for heat transport, wherein the micro heat pipe has a pipe wall (bottom surface of heat pipe 108); and connecting at least a section of the pipe wall to the outer surface of the PCB board element in a thermally conductive manner (micro heat pipes 108 can be soldered to PCB 102 through side plates 106, paragraph [0011]), wherein the micro heat pipe comprises a first end (left side end of heat pipe 108) and a second end (right side end of heat pipe 108), and wherein the pipe wall is connected to the outer surface at both of the first and second ends (both ends of heat pipe 108 are attached or soldered to PCB 102, Figure 1), so that heat can be transported from one part of the PCB element, which is configured as a heat source (element 102 is a printed circuit board), to another part of the PCB element, which has a different temperature level (it is inherent that different locations of the printed circuit board 102 would be at different temperatures) or is configured as a heat sink.
Regarding claim 32, Kinstle discloses wherein thermally conductive connecting the pipe wall and the outer surface of the PCB board element comprises soldering the pipe wall to the outer surface (Figure 1).
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 – 11, and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. Patent Publication No. 2008/0099909) in view of Faguri  (U.S. Patent No. 5,000,252). 

      
the claim recites “along at least 50%,” which means 50% or greater than 50%), wherein the micro heat pipe is configured as a longitudinal pipe (Figure 16) having a maximum diameter of less than or equal to 4mm.  Baek does not specifically disclose the heat pipe 140 having a maximum diameter of 4 mm.  However, Faguri teaches that annular micro heat pipes generally have a diameter of 0.1 – 10 mm (col. 5, lines 3 – 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the micro heat pipe 140 of Baek to have a diameter of less than or equal to 4 mm as taught by Faguri in that this diameter is in the range of what is typical for annular micro heat pipes.


Regarding claim 6, Baek discloses wherein the pipe wall is connected to the outer surface along at least 90% of a longitudinal length of the micro heat pipe (Figure 15).
Regarding claim 7, Baek discloses wherein the micro heat pipe comprises a first end and a second end, wherein the pipe wall is connected to the outer surface at both of the first and second ends (Figure 15).
Regarding claim 8, Baek discloses wherein the micro heat pipe comprises a solderable outer layer (Figure 15). 
Regarding claim 9, Baek discloses wherein the solderable outer layer comprises at least one of copper, gold, silver and nickel (Figure 15).    
Regarding claim 10, Baek discloses wherein the micro heat pipe is arranged on the PCB element along or in parallel to a conductor or to a ground line of the PCB element (Figure 15).
Regarding claim 11, Baek discloses wherein the micro heat pipe is directly connected to a pad, CU-coin or device on the PCB element (Figure 15).
Regarding claim 13, Baek discloses wherein the micro heat pipe comprises a first end and a second end, wherein the pipe wall is connected to the outer surface at the first end and coupled to a heat sink or cooling element at the second end (Figure 15).
Regarding claim 14, in Figures 15 - 16, Baek discloses a method of manufacturing a PCB assembly, comprising the steps of: providing a PCB board the claim recites “along at least 50%,” which means 50% or greater than 50%), wherein the micro heat pipe is configured as a longitudinal pipe (Figure 16) having a maximum diameter of less than or equal to 4mm.  Baek does not specifically disclose the heat pipe 140 having a maximum diameter of 4 mm.  However, Faguri teaches that annular micro heat pipes generally have a diameter of 0.1 – 10 mm (col. 5, lines 3 – 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the micro heat pipe 140 of Baek to have a diameter of less than or equal to 4 mm as taught by Faguri in that this diameter is in the range of what is typical for annular micro heat pipes.
Regarding claim 15, Baek discloses wherein thermally conductive connecting the pipe wall and the outer surface of the PCB board element comprises soldering the pipe wall to the outer surface (Figure 15).

Regarding claim 17, Baek discloses wherein the micro heat pipe comprises a first end and a second end, and wherein the pipe wall is connected to the outer surface at one of the first or second end only or is connected to the outer surface at both of the first and second ends (Figure 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847